Citation Nr: 0739899	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  05-07 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bladder 
disability.  

2.  Entitlement to service connection for anxiety.  

3.  Entitlement to service connection for a sinus disability.  

4.  Entitlement to service connection for a disorder 
manifested by lumps in the breasts.  

5.  Entitlement to service connection for a left knee injury.

6.  Entitlement to service connection for a disorder 
manifested by chronic pelvic pain.

7.  Entitlement to service connection for Bell's palsy.

8.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran's active service from July 29, 1996 to July 28, 
1999, has been determined by VA to be under honorable 
conditions.  By Administrative Decision dated in September 
2003, VA has determined that her service from July 29, 1999 
to May 6, 2002, was under dishonorable conditions and she is 
not entitled to receive VA benefits for this period of 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.

The issues of service connection for a left knee injury, a 
disorder manifested by chronic pelvic pain, Bell's palsy, and 
depression are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

On April 24, 2006, prior to the promulgation of a decision in 
the appeal, the Board received notification from the 
appellant, via VA Form 21-4138, that a withdrawal of the 
appeal was requested for the issues of service connection for 
a bladder disability, anxiety, a sinus disability, and a 
disorder manifested by lumps in the breasts.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant as to the issues of service connection for a 
bladder disability, anxiety, a sinus disability, and a 
disorder manifested by lumps in the breasts have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2006); 
38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran has withdrawn her appeals for 
service connection for a bladder disability, anxiety, a sinus 
disability, and a disorder manifested by lumps in the breasts 
and hence, there remain no allegations of errors of fact or 
law for appellate consideration pertaining to these issues.  
Accordingly, the Board does not have jurisdiction to review 
the appeal for these issues and they are dismissed.




ORDER

The appeal as to service connection for a bladder disability, 
anxiety, a sinus disability, and a disorder manifested by 
lumps in the breasts is dismissed.


REMAND

The Board finds that prior to the adjudication of the issues 
on appeal, additional development is needed.  

During her April 2007 Board hearing, the veteran noted a 
litany of private physicians whom, she stated, have provided 
medical care relating to the issues remaining on appeal.  
When reference is made to pertinent medical records, VA is on 
notice of their existence and has a duty to assist the 
veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).  These records should be obtained, as 
well as any additional medical records not currently in the 
veteran's claims file, in compliance with VA's duty to 
assist.  On remand, the RO should obtain complete information 
from the appellant regarding the health care providers that 
have provided treatment for the veteran for her claimed 
disorders, and should associate any records not already 
obtained with the record on appeal.

Further, pursuant to VA's duty to assist, VA will obtain a 
medical examination or opinion based upon a review of the 
evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2007).  In McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), the United States Court 
of Appeals for Veterans Claims (Court) noted that the third 
prong of 38 C.F.R. § 3.159(c)(4)(I), requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms may be associated with service, establishes a low 
threshold.   See also Locklear v. Nicholson, 20 Vet. App. 410 
(2006).

For each issue currently on appeal, the veteran has asserted 
a connection to her period of honorable service.  Service 
medical records note treatment for a left knee injury in 
September 1997, during the veteran's period of honorable 
service, and several reports thereafter note further 
treatment.  

The veteran testified that she acquired chronic pelvic pain 
following the birth of her child in 1998.  Several treatment 
reports thereafter note her complaints of pain, and a June 
1999 report noted pelvic adhesive disease.  In January 2000, 
it was noted that a likely cause of pelvic pain was her 1998 
C-section.  In September 2000, the veteran was placed on a 
temporary physical profile due to pelvic pain.

During her April 2007 Board hearing, the veteran testified 
that she has been experiencing depression, secondary to her 
pelvic pain, since she gave birth in 1998.

Finally, the veteran's service medical records indicate that 
the veteran was first diagnosed with Bell's palsy in January 
1999, during her period of honorable service.  Although the 
condition was considered resolved by April 1999, the veteran 
has maintained that she still suffers from this condition and 
continues to receive treatment.

The Board finds that the appellant should be afforded a VA 
examination or opinion in regard to each remaining issue on 
appeal.  In each case, the examiner should indicate a review 
of the entire claims file.  The examiners should opine as to 
whether it is at least as likely as not that the issue in 
question is etiologically related to the veteran's period of 
honorable duty.  Further, the examiners must provide a 
detailed rationale for their opinions.  

The Board also notes that the veteran's claim for service 
connection for the above-listed issues was submitted in June 
2002.  However, the record does not show that a complete VCAA 
notice letter was ever issued regarding these issues.  
Regulations enacted under the Veterans Claims Assistance Act 
of 2000 (VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate a claim for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) 
(2007).  

The Court has held that this notice must be provided to a 
claimant prior to an initial, unfavorable decision on a claim 
for VA benefits by any VA Regional Office (RO).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
Regulations also dictate that VA has a duty to assist 
claimants, essentially providing that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(c).  

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000 (VCAA) is 
completed.  In particular, the RO/AMC 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2006); and the 
Court's holdings in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2007) are 
fully met.  

2.  The RO/AMC should take appropriate 
steps to contact the appellant and obtain 
the names and addresses of all medical 
care providers who treated the veteran 
for a left knee disability, a disorder 
manifested by pelvic pain, Bell's palsy, 
and depression.  After obtaining proper 
authorization, the AMC should obtain any 
relevant records from these providers, 
that are not already of record, an 
associate them with the veteran's file.

3.  After receiving the above medical 
records, obtain a VA medical examination 
or examinations in the appropriate 
medical specialties to determine the 
etiology of the veteran's left knee 
disability, pelvic pain, Bell's palsy or 
residuals thereof, and depression.  After 
examination and review of the claims 
folder, the examiner(s) should address 
the following:

a)	Identify all current left knee 
disorders; disorders manifested 
by pelvic pain; Bell's palsy or 
residuals thereof; and 
depression.

b)	As to each diagnosed disorder, 
indicate whether it is at least 
as likely as not that a current 
left knee disorder, a disorder 
manifested by pelvic pain, Bell's 
palsy or residuals thereof, 
and/or depression is 
etiologically related to the 
veteran's first period of active 
honorable service from July 29, 
1996, to July 28, 1999.  
    
If it is determined that any of 
the diagnosed disabilities 
preexisted that period of service 
from July 1996 to July 1999, 
indicate the basis for that 
opinion, and whether such 
disorder increased in severity in 
service between July 1996 and 
July 1999, and if so, whether 
such increase was due to the 
natural progress of the disease 
or disorder.  

The claims file must be made available to the 
examiner and the examiner should indicate in 
his/her report whether or not the claims file 
was reviewed.  A rationale for any opinion 
expressed should be provided.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.

4.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If the issues remain 
denied, the veteran should be provided 
with a supplemental statement of the case 
as to the issues on appeal, and afforded 
a reasonable period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


